DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
	Wilhelm Rekow teaches:
A method for a follower vehicle following a lead vehicle, comprising.  Paragraph [0027] describes a method and apparatus that provides vehicle control for one or more vehicles, including a master vehicle, lead vehicle, and slave vehicles, followers.
determining, by a control unit, a position and a heading of the lead vehicle.  Paragraph [0046] describes that the master vehicle 220 generates a first or master trail or path 260.  This path is generated based on the periodic position of the master vehicle during the generation of the master path 260.  This describes determining the position and heading of the lead vehicle.
determining, by the control unit, a position and a heading of the follower vehicle.  Paragraph [0057] describes a control and navigation system 40 which utilizes a computer/processor to receive the location, heading, speed, trajectory, and other parameters.
establishing, by the control unit, a first path for the follower vehicle by fitting a curve to the positions and the headings.  Paragraph [0048] describes a slave, or follower vehicle, that can generate a fitter curve to the points, or positions, and follow the fitted curve.  Paragraph [0045] describes that the slave vehicle matches the master’s heading so that the headings are substantially identical.
controlling, by the control unit, the follower vehicle to move along the established first path, wherein said first path is established in a first mode of the follower vehicle.  Paragraph [0027] describes a control system where the slave vehicles determine their own course and trajectory.  Paragraph [0035] describes a path controller that is used to generate a path 4 or determine a path the vehicle is to follow and to control the vehicle to travel along the path.  The path controller 40 includes a path calculator 85 which is configured to utilize a master path to generate a slave path based on predefined or calculated offset coordinates 86.  Paragraph [0040] describes a first mode, second mode, and a third mode.
generating operational data which is at least partly related to the operation of the lead vehicle.  Paragraph [0027] describes a master vehicle which sets control parameters.  The slave vehicles than utilize these control parameters to determine their desired location, course, direction, and speed.  These parameters are operational data.
establishing, by the control unit, a second path for the follower vehicle by fitting a curve to at least some of the plurality of lead vehicle positions.  Paragraph [0046] and figure 5A describes the implementation of a path tracking (PT) mode.  In this mode, the master vehicle 220 generates a first or master trail or path 260.  This path is generated based on the periodic position of the master vehicle during the generation of the master path 260.  This path is generated based on periodic time measurements.  Paragraph [0048] describes that the slave vehicles generate a fitted curve to the points and follow the fitted curve.
Wilhelm Rekow does not teach surrounding data, road data, controlling the follower vehicle to move along the established second path, determining based on the operational data whether to control the follower vehicle in the first mode or in a second mode by determining if the road data and/or the surroundings data indicate that the follower vehicle is in a relatively narrow situation, and in response to determining at least one of the road data and the surroundings data indicate that the follower vehicle is in a relatively narrow situation, controlling, by the control unit the follower vehicle in the second mode, determining a plurality of positions of the lead vehicle as the lead vehicle moves.
if the road data/surrounding data indicate that the follower vehicle is in a narrow situation, and determining whether to control the follower vehicle in the first mode or in a second mode.
Meinecke teaches:
and controlling, by the control unit, the follower to move along the established second path.  Paragraph [0033] describes a safe driving mode that is activated when the environmental data can no longer reach a particular threshold value, for example roadworks or a barrier in the event of an accident may result in it being necessary to swerve into another lane and the alternative route no long being assessed as automatically drivable.  Paragraph [0035] describes a safe driving mode that causes the following vehicle to be guiding along the substitute trajectory.
wherein the operational data includes at least one of; surroundings data regarding the surroundings of the lead vehicle and/or the follower vehicle; road data, including one or more features of a road on which the vehicles are travelling; and lead vehicle driver data, regarding lead vehicle control actions initiated by a driver of the lead vehicle.  Paragraph [0097] describes sensors of the capture unit 11 that scout environmental data 202.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekow to incorporate the teachings of Meinecke to show teach surrounding data and road data, controlling the follower vehicle to move along the established second path.  One would have been motivated to do so because if the road is becoming smaller, a merge or other corrective action is needed.  This allows the follower vehicle to safely adapt to this situation by following the lead vehicle.  Additionally, this allows for the following vehicle to be safely guided on a trajectory ([0033] of Meinecke).
However, the prior art of record fails to teach:
and determining, by the control unit, based on the operational data whether to control the follower vehicle in the first mode or in a second mode by determining if the road data and/or the surroundings data indicate that the follower vehicle is in a relatively narrow situation.  MacNeille (US Pub No: 2018/0082590 A1) teaches a merging of lanes in figures 2A – 2D.  Therefore, this teaches vehicles entering a narrow situation.  However, this reference does not describe determining a mode of the follower vehicle based on the operational data.  The figures show 4 different ways of merging, but does not describe a control system for choosing a mode.  Paragraphs [0028] through [0031] provide additional details.  Additionally, Wilhelm Rekow teaches a first and a second mode.  However, in total, the references do not teach the entirety of the claims because a control unit does not choose a first or second mode.
and in response to determining at least one of the road data and the surroundings data indicate that the follower vehicle is in a relatively narrow situation, controlling, by the control unit the follower vehicle in the second mode comprising: determining, by the control unit, a plurality of positions of the lead vehicle as the lead vehicle moves.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (US Pub No: 2005/0171684 A1): The present invention relates to vehicle guidance software for use with an agricultural vehicle having a guidance system. The software includes a processing portion (24) for generating a set of guidance indicators from a set of waypoints. The software further includes an adapting portion (26) for analysing the guidance indicators produced by the processing portion (24) and determining whether the guidance indicators define a path that cannot be traversed by the vehicle due to its minimum turning radius. In the event that a path cannot be traversed by the vehicle the adaptive portion (26) generates a set of alternative guidance indicators that define a path that is traversable by the vehicle.
Nagda et al. (US Pub No: 2018/0113448 A1): An energy level for each vehicle in a convoy is determined. A following vehicle is assigned as a new lead vehicle when the energy level of a current lead vehicle is below the energy level of the following vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665